DETAILED ACTION
	This is the second office action in response to amendments filed 07/28/2021. Per the amendments, claims 2 and 6 are cancelled. Claims 1, 3-5 and 7 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Based on the amendments made, the claims have overcome the previous 112(b) rejection and prior art rejection. The prior art of record discloses a robotic arm which uses a sensor to determine a working position and correct its position with regard to a target position (Hasegawa JP 61100805) and the synchronization of the control cycle of the sensor with the robot control cycle (Ishikawa US 8948916). Prior art was found in an updated search that teaches the use of a tool controller separate from the robot controller (Nishi US 20170028558). However, the prior art does not teach the claimed feature of the tool control cycle being shorter than the robot control cycle. Thus, the prior art does not singly or in combination teach all of the claim limitations together. Allowabillity is based, in part, on the 112(f) interpretation.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably 

Allowed Claims
	Claims 1, 3-5 and 7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M.J./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666